Exhibit 10.1
FORM OF
SECURITIES PURCHASE AGREEMENT
THIS SECURITIES PURCHASE AGREEMENT (this "Agreement"), dated as of August ____,
2015, entered into by and among CSA Holdings Corp (f/k/a Asta Holdings Corp.), a
Nevada Corporation (the "Company"), and the Buyer(s) set forth on the signature
pages affixed hereto (individually, a "Buyer" or collectively the "Buyers"). The
Company and the Buyer(s) may collectively be referred to as the "Parties".
WITNESSETH:
WHEREAS, the Company and the Buyer(s) are executing and delivering this
Agreement in reliance upon an exemption from securities registration pursuant to
Section 4(a)(2) and/or Rule 506 of Regulation D ("Regulation D") and/or
Regulation S ("Regulation S") as promulgated by the U.S. Securities and Exchange
Commission (the "SEC") under the Securities Act of 1933, as amended (the
"Securities Act"); and
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall sell to the Buyers, as provided herein, and
the Buyers shall purchase the number of shares of the Company's 5% Series A
Convertible Preferred Stock (the "Shares" or "Series A Preferred")) as set forth
on Exhibit A at a purchase price of $1.00 per share (the "Purchase Price") (the
"Subscription Amount"). Each share of Series A Preferred shall be convertible
into four (4) shares of the Company's Common Stock, par value $.0001 per share
(the "Conversion Shares") at the election of the Buyer.
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Buyer(s) hereby agree as
follows:
1.            PURCHASE AND SALE OF PREFERRED STOCK.
(a)            Purchase of Shares.  Subject to the satisfaction (or waiver) of
the terms and conditions of this Agreement, each Buyer agrees, severally and not
jointly, to purchase at Closing (as defined below), and the Company agrees to
sell and issue to each Buyer, severally and not jointly, at Closing, the Shares
as set forth on the Buyer Signature Page, attached hereto as Annex A, for each
Buyer affixed hereto.  Upon Buyer's execution of this Agreement on the Buyer
Signature Page and Buyer's completion of the Accredited Investor Certification,
the Investor Profile, the Anti-Money Laundering Information Form, in the form
attached as Annex A to this Agreement, and any other documents, agreements,
supplements and additions thereto required by the Company (collectively, the
"Subscription Documents") to be completed by the Buyer, the Buyer shall wire
transfer the Subscription Amount set forth on its Buyer Signature Page, in
same-day funds, in accordance with the instructions to be provided by Buyer to
the Company at Closing.
(b)            Closing Date.  The closing of the purchase and sale of the Shares
(the "Closing") shall take place as soon as practicable following the
satisfaction of the conditions to the Closing set forth herein (or such later
date as is mutually agreed to by the Company and the Buyer(s)) (the date of any
such Closing is hereinafter referred to as a "Closing Date").  The Closing shall
occur on a Closing Date at the law offices of Legal & Compliance, LLC, 330
Clematis Street, Suite 217, West Palm Beach, FL 33401 (or such other place as is
mutually agreed to by the Company and the Buyer(s)).
(c)            Acceptance of Subscriptions.  The Buyer understands and agrees
that the Company, in its sole and absolute discretion, reserves the right to
accept or reject this or any other subscription for the Shares, in whole or in
part, notwithstanding prior receipt by the Buyer of notice of acceptance of this
subscription.  If the subscription is rejected in whole or the offering of the
Shares is terminated, all funds received by the Company from the Buyer will be
immediately returned without interest or offset, and this subscription shall
thereafter be of no further force or effect.
2.            BUYER'S REPRESENTATIONS AND WARRANTIES.
Buyer represents and warrants, severally and not jointly, as to such Buyer,
that:
(a)            Investment Purpose.  Buyer is acquiring the Shares for its own
account for investment only and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the Securities Act; provided, however, that
by making the representations herein, such Buyer reserves the right to dispose
of the Securities at any time in accordance with or pursuant to an effective
registration statement covering such Securities, or an available exemption under
the Securities Act.  The Buyer agrees not to sell, hypothecate or otherwise
transfer the Securities unless such Securities are registered under the federal
and applicable state securities laws or unless, in the opinion of counsel
satisfactory to the Company, an exemption from such law is available.
1

--------------------------------------------------------------------------------

(b)            Residence of Buyer.  Buyer resides in the jurisdiction set forth
on the Buyer  Signature Page affixed hereto.
(c)            Non-U.S. Person.  If a Buyer is not a person in the United States
or a U.S. Person (as defined in Rule 902(k) of Regulation S) or is not
purchasing the Shares on behalf of a person in the United States or a U.S.
Person:
(i)       
neither the Buyer nor any disclosed principal is a U.S. Person nor are they
subscribing for the Shares for the account of a U.S. Person or for resale in the
United States and the Buyer confirms that the Shares have not been offered to
the Buyer in the United States and that this Agreement has not been signed in
the United States;

(ii)      
The Buyer (i) as of the execution date of this Agreement is not located within
the United States, and (ii) is not purchasing the Shares for the account or
benefit of any U.S. person except in accordance with one or more available
exemptions from the registration requirements of the Securities Act or in a
transaction not subject thereto;

(iii)   
the Buyer acknowledges that the Shares have not been registered under the
Securities Act and may not be offered or sold in the United States or to a U.S.
Person unless the securities are registered under the Securities Act and all
applicable state securities laws or an exemption from such registration
requirements is available, and further agrees that hedging transactions
involving such securities may not be conducted unless in compliance with the
Securities Act;

(iv)  
the Buyer and if applicable, the disclosed principal for whom the Buyer is
acting, understands that the Company is the seller of the Shares and underlying
securities and that, for purposes of Regulation S, a "distributor" is any
underwriter, dealer or other person who participates pursuant to a contractual
arrangement in the distribution of securities sold in reliance on Regulation S
and that an "affiliate" is any partner, officer, director or any person directly
or indirectly controlling, controlled by or under common control with any person
in question.  Except as otherwise permitted by Regulation S, the Buyer and if
applicable, the disclosed principal for whom the Buyer is acting, agrees that it
will not, during a one year distribution compliance period, act as a
distributor, either directly or through any affiliate, or sell, transfer,
hypothecate or otherwise convey the Shares or underlying securities other than
to a non-U.S. Person;

(v)   
the Buyer and if applicable, the disclosed principal for whom the Buyer is
acting, acknowledges and understands that in the event the Shares are offered,
sold or otherwise transferred by the Buyer or if applicable, the disclosed
principal for whom the Buyer is acting, to a non-U.S Person prior to the
expiration of a one year distribution compliance period, the purchaser or
transferee must agree not to resell such securities except in accordance with
the provisions of Regulation S, pursuant to registration under the Securities
Act, or pursuant to an available exemption from registration; and must further
agree not to engage in hedging transactions with regard to such securities
unless in compliance with the Securities Act; and

(vi)  
neither the Buyer nor any disclosed principal will offer, sell or otherwise
dispose of the Shares or the underlying securities in the United States or to a
U.S. Person unless (A) the Company has consented to such offer, sale or
disposition and such offer, sale or disposition is made in accordance with an
exemption from the registration requirements under the Securities Act and the
securities laws of all applicable states of the United States or (B) the SEC has
declared effective a registration statement in respect of such securities.

(d)            Accredited Investor Status.  The Buyer meets the requirements of
at least one of the suitability standards for an "Accredited Investor" as that
term is defined in Rule 501(a)(3) of Regulation D, and as set forth on the
Accredited Investor Certification attached hereto.
(e)            Accredited Investor Qualifications.  The Buyer (i) if a natural
person, represents that the Buyer has reached the age of 21 and has full power
and authority to execute and deliver this Agreement and all other related
agreements or certificates and to carry out the provisions hereof and thereof;
(ii) if a corporation, partnership, or limited liability company or partnership,
or association, joint stock company, trust, unincorporated organization or other
entity, represents that such entity was not formed for the specific purpose of
acquiring the Shares, such entity is duly organized, validly existing and in
good standing under the laws of the state of its organization, the consummation
of the transactions contemplated hereby is authorized by, and will not result in
a violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Agreement and
all other related agreements or certificates and to carry out the provisions
hereof and thereof and to purchase and hold the Shares, the execution and
delivery of this Agreement has been duly authorized by all necessary action,
this Agreement has been duly executed and delivered on behalf of such entity and
is a legal, valid and binding obligation of such entity; or (iii) if executing
this Agreement in a representative or fiduciary capacity, represents that it has
full power and authority to execute and deliver this Agreement in such capacity
and on behalf of the subscribing individual, ward, partnership, trust, estate,
corporation, or limited liability company or partnership, or other entity for
whom the Buyer is executing this Agreement, and such individual, partnership,
ward, trust, estate, corporation, or limited liability company or partnership,
or other entity has full right and power to perform pursuant to this Agreement
and make an investment in the Company, and represents that this Agreement
constitutes a legal, valid and binding obligation of such entity.  The execution
and delivery of this Agreement will not violate or be in conflict with any
order, judgment, injunction, agreement or controlling document to which the
Buyer is a party or by which it is bound.
2

--------------------------------------------------------------------------------

(f)            Solicitation.  The Buyer is unaware of, is in no way relying on,
and did not become aware of the offering of the Shares through or as a result
of, any form of general solicitation or general advertising including, without
limitation, any article, notice, advertisement or other communication published
in any newspaper, magazine or similar media or broadcast over television or
radio, in connection with the offering and sale of the Shares and is not
subscribing for the Shares and did not become aware of the offering of the
Shares through or as a result of any seminar or meeting to which the Buyer was
invited by, or any solicitation of a subscription by, a person not previously
known to the Buyer in connection with investments in securities generally.
(g)            Brokerage Fees.  The Buyer has taken no action that would give
rise to any claim by any person for brokerage commissions, finders' fees or the
like relating to this Agreement or the transaction contemplated hereby (other
than commissions to be paid by the Company to the Brokers).
(h)            Buyer's Advisors.  The Buyer and the Buyer's attorney,
accountant, purchaser representative and/or tax advisor, if any (collectively,
the "Advisors"), as the case may be, has such knowledge and experience in
financial, tax, and business matters, and, in particular, investments in
securities, so as to enable it to utilize the information made available to it
in connection with the Shares to evaluate the merits and risks of an investment
in the Shares and the Company and to make an informed investment decision with
respect thereto.
(i)            Buyer Liquidity.  Buyer has adequate means of providing for such
Buyer's current financial needs and foreseeable contingencies and has no need
for liquidity of its investment in the Shares for an indefinite period of time,
and after purchasing the Shares the Buyer will be able to provide for any
foreseeable current needs and possible personal contingencies.  The Buyer must
bear and acknowledges the substantial economic risks of the investment in the
Shares including the risk of illiquidity and the risk of a complete loss of this
investment.
(j)            High Risk Investment.  The Buyer is aware that an investment in
the Shares and the Conversion Shares involves a number of very significant risks
and has carefully researched and reviewed and understands the risks of, and
other considerations relating to the purchase of the Shares and the Conversion
Shares.
(k)            Reliance on Exemptions.  Buyer understands that the Shares are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Buyer's compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire such securities.
(l)            SEC Reports and Information.  The Company is subject to
informational filing requirements of the Securities Exchange Act of 1934, as
amended, and its rules and regulations. This means that the Company files
reports and other information with the U.S. Securities and Exchange Commission
(the "SEC Reports"). The SEC maintains a Web site that contains the reports and
other information that we file electronically with the SEC and the address of
that website is http://www.sec.gov. Buyer has carefully considered the
information included in the SEC Reports. In addition, Buyer and its Advisors
have been furnished with all documents and materials relating to the business,
finances and operations of the Company and its subsidiaries and information that
Buyer requested and deemed material to making an informed investment decision
regarding its purchase of the Shares.  Buyer and its Advisors have been afforded
the opportunity to review such documents and materials and the information
contained therein.  Buyer and its Advisors have been afforded the opportunity to
ask questions of the Company and its management.  Buyer understands that such
discussions, as well as any written information provided by the Company, were
intended to describe the aspects of the Company's and its subsidiaries' business
and prospects which the Company believes to be material, but were not
necessarily a thorough or exhaustive description, and except as expressly set
forth in this Agreement, the Company makes no representation or warranty with
respect to the completeness of such information and makes no representation or
warranty of any kind with respect to any information provided by any entity
other than the Company.  Some of such information may include projections as to
the future performance of the Company and its subsidiaries, which projections
may not be realized, may be based on assumptions which may not be correct and
may be subject to numerous factors beyond the Company's and its subsidiaries'
control.  Additionally, Buyer understands and represents that he is purchasing
the Shares notwithstanding the fact that the Company and its subsidiaries, if
any, may disclose in the future certain material information Buyer has not
received, including the financial results of the Company and its subsidiaries
for their current fiscal quarters.  Neither such inquiries nor any other due
diligence investigations conducted by such Buyer or its Advisors shall modify,
amend or affect such Buyer's right to rely on the Company's representations and
warranties contained in Section 3 below.  Buyer has sought such accounting,
legal and tax advice as it has considered necessary to make an informed
investment decision with respect to its investment in the Shares.
3

--------------------------------------------------------------------------------

(m)            No Other Representations or Information.  In evaluating the
suitability of an investment in the Shares, the Buyer has not relied upon any
representation or information (oral or written) with respect to the Company or
its subsidiaries, or otherwise, other than as stated in this Agreement.  No oral
or written representations have been made, or oral or written information
furnished, to the Buyer or its Advisors, if any, in connection with the offering
of the Shares.
(n)            No Governmental Review.  Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or will pass on, or has made or will make, any recommendation or
endorsement of the Shares and the Conversion Shares, or the fairness or
suitability of the investment in the Shares or the Conversion Shares, nor have
such authorities passed upon or endorsed the merits of the offering of the
Shares or the Conversion Shares.
(o)            Transfer or Resale.  Buyer understands that: (i) the Shares have
not been and are not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, or (B) such Buyer shall have
delivered to the Company an opinion of counsel, in a generally acceptable form,
to the effect that such securities to be sold, assigned or transferred may be
sold, assigned or transferred pursuant to an exemption from such registration
requirements; (ii) any sale of such securities made in reliance on Rule 144
under the Securities Act (or a successor rule thereto) ("Rule 144") may be made
only in accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of such securities under circumstances in which the
seller (or the person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder; and (iii), neither the Company nor any other
person is under any obligation to register such securities under the Securities
Act or any state securities laws or to comply with the terms and conditions of
any exemption thereunder.  There can be no assurance that there will be any
market or resale for the Shares or the Conversion Shares, nor can there be any
assurance that the Shares  will be freely transferable at any time in the
foreseeable future.
(p)            Legends.  Buyer understands that the certificates or other
instruments representing the Shares  shall bear a restrictive legend in
substantially the following form (and a stop transfer order may be placed
against transfer of such stock certificates):
For U.S. Persons:


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"). THESE
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO
THE COMPANY, (B) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF
REGULATION S UNDER THE SECURITIES ACT, (C) IN COMPLIANCE WITH RULE 144 OR 144A
THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS, (D) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, OR (E) IN A
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE,
FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OR OTHER EVIDENCE OF EXEMPTION,
IN EITHER CASE REASONABLY SATISFACTORY TO THE COMPANY. HEDGING TRANSACTIONS
INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT.
For Non-U.S. Persons:


THESE SECURITIES REPRESENTED HEREBY WERE ISSUED IN AN OFFSHORE TRANSACTION TO
PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED IN REGULATION S) PURSUANT TO
REGULATION S PROMULGATED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE "1933 ACT"). ACCORDINGLY, NONE OF THE SECURITIES REPRESENTED HEREBY
HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND,
UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES OR,
DIRECTLY OR INDIRECTLY, TO U.S. PERSONS EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT, AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.
4

--------------------------------------------------------------------------------



(q)            Organization and Standing of Buyer.   If such Buyer is an entity,
it is a corporation, partnership or other entity duly incorporated or organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization.
(r)            Authorization, Enforcement.  Such Buyer has the requisite power
and authority to enter into and perform this Agreement, the other Subscription
Documents, the Transactions and to purchase the Shares being sold to it
hereunder. The execution, delivery and performance of this Agreement and the
other Subscription Documents by such Buyer and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate or partnership action, and no further consent or
authorization of such Buyer or its Board of Directors, stockholders, partners,
members, as the case may be, is required.  This Agreement and the other
Subscription Documents have been duly authorized, executed and delivered by such
Buyer and upon execution of this Agreement and the Subscription Documents by the
other parties hereto and thereto, constitute, or shall constitute when executed
and delivered, a valid and binding obligation of such Buyer enforceable against
such Buyer in accordance with the terms hereof and thereof, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors' rights and remedies.
(s)            No Conflicts.                                        The
execution, delivery and performance of this Agreement and the other Subscription
Documents and the consummation by such Buyer of the transactions contemplated
hereby and thereby or relating hereto do not and will not (i) if the Buyer is
not an individual, result in a violation of such Buyer's charter documents or
bylaws or other organizational documents or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of any agreement, indenture or instrument or
obligation to which such Buyer is a party or by which its properties or assets
are bound, or result in a violation of any law, rule, or regulation, or any
order, judgment or decree of any court or governmental agency applicable to such
Buyer or its properties (except for such conflicts, defaults and violations as
would not, individually or in the aggregate, have a material adverse effect on
such Buyer).  Such Buyer is not required to obtain any consent, authorization or
order of, or make any filing or registration with, any court or governmental
agency in order for it to execute, deliver or perform any of its obligations
under this Agreement and the other Subscription Documents or to purchase the
Shares in accordance with the terms hereof, provided that for purposes of the
representation made in this sentence, such Buyer is assuming and relying upon
the accuracy of the relevant representations and agreements of the Company
herein.
(t)            For ERISA plan Buyers only.  The fiduciary of the ERISA plan
represents that such fiduciary has been informed of and understands the
Company's investment objectives, policies and strategies, and that the decision
to invest "plan assets" (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities.  The Buyer fiduciary or Plan
(a) is responsible for the decision to invest in the Company; (b) is independent
of the Company or any of its affiliates; (c) is qualified to make such
investment decision; and (d) in making such decision, the Buyer fiduciary or
Plan has not relied primarily on any advice or recommendation of the Company or
any of its affiliates;
(u)            Anti-Money Laundering; OFAC.
(i)            The Buyer should check the Office of Foreign Assets Control
("OFAC") website at http://www.treas.gov/ofac before making the following
representations.  The Buyer represents that the amounts invested by it in the
Company in the Shares were not and are not directly or indirectly derived from
activities that contravene U.S. federal or state or international laws and
regulations, including anti-money laundering laws and regulations.  U.S. federal
regulations and Executive Orders administered by OFAC prohibit, among other
things, the engagement in transactions with, and the provision of services to,
certain foreign countries, territories, entities and individuals.  The lists of
OFAC prohibited countries, territories, persons and entities can be found on the
OFAC website at http://www.treas.gov/ofac.  In addition, the programs
administered by OFAC (the "OFAC Programs") prohibit dealing with individuals1 or
entities in certain countries regardless of whether such individuals or entities
appear on the OFAC lists;
(ii)            To the best of the Buyer's knowledge, none of: (1) the Buyer;
(2) any person controlling or controlled by the Buyer; (3) if the Buyer is a
privately-held entity, any person having a beneficial interest in the Buyer; or
(4) any person for whom the Buyer is acting as agent or nominee in connection
with this investment is a country, territory, individual or entity named on an
OFAC list, or a person or entity prohibited under the OFAC Programs.  Please be
advised that the Company may not accept any amounts from a prospective investor
if such prospective investor cannot make the representation set forth in the
preceding paragraph.  The Buyer agrees to promptly notify the Company should the
Buyer become aware of any change in the information set forth in these
representations.  The Buyer understands and acknowledges that, by law, the
Company may be obligated to "freeze the account" of the Buyer, either by
prohibiting additional subscriptions from the Buyer, declining any redemption
requests and/or segregating the assets in the account in compliance with
governmental regulations, and a Broker may also be required to report such
action and to disclose the Buyer's identity to OFAC.  The Buyer further
acknowledges that the Company may, by written notice to the Buyer, suspend the
redemption rights, if any, of the Buyer if the Company reasonably deems it
necessary to do so to comply with anti-money laundering regulations applicable
to the Company or any Broker or any of the Company's other service providers. 
These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs;
_________________________________________
1 These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.
5

--------------------------------------------------------------------------------

(iii)            To the best of the Buyer's knowledge, none of: (1) the Buyer;
(2) any person controlling or controlled by the Buyer; (3) if the Buyer is a
privately-held entity, any person having a beneficial interest in the Buyer; or
(4) any person for whom the Buyer is acting as agent or nominee in connection
with this investment is a senior foreign political figure2, or any immediate
family3 member or close associate4 of a senior foreign political figure, as such
terms are defined in the footnotes below; and
(iv)
If the Buyer is affiliated with a non-U.S. banking institution (a "Foreign
Bank"), or if the Buyer receives deposits from, makes payments on behalf of, or
handles other financial transactions related to a Foreign Bank, the Buyer
represents and warrants to the Company that: (1) the Foreign Bank has a fixed
address, other than solely an electronic address, in a country in which the
Foreign Bank is authorized to conduct banking activities; (2) the Foreign Bank
maintains operating records related to its banking activities; (3) the Foreign
Bank is subject to inspection by the banking authority that licensed the Foreign
Bank to conduct banking activities; and (4) the Foreign Bank does not provide
banking services to any other Foreign Bank that does not have a physical
presence in any country and that is not a regulated affiliate.

3.            REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
The Company represents and warrants to each of the Buyers that:
(a)            Organization and Qualification.  The Company and each of its
subsidiaries, if any, is a corporation or other business entity duly organized
and validly existing in good standing under the laws of the jurisdiction of its
formation, and has the requisite corporate power to own its properties and to
carry on its business as now being conducted.  The Company and each of its
subsidiaries is duly qualified as a foreign corporation to do business and is in
good standing in every jurisdiction in which the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing would not have a Material
Adverse Effect, as defined below.  Each subsidiary of the Company is identified
on Schedule 3(a) attached hereto.
(b)            Authorization, Enforcement, Compliance with Other Instruments. 
(i) The Company and each of its subsidiaries that is party to this Agreement,
has the requisite corporate power and authority to enter into and perform, as
the case may be, under this Agreement, and all other agreements and documents
that are exhibits hereto and thereto or are contemplated hereby or thereby or
necessary or desirable to effect the transactions contemplated hereby  and
thereby to which it is a party and to issue the Shares in accordance with the
terms hereof and thereof, (ii) the execution and delivery of this Agreement, by
the Company and each such subsidiary and the consummation by it of the
transactions contemplated hereby and thereby, including, without limitation, the
issuance of the Shares  have been duly authorized by the Company's or such
subsidiary's Board of Directors, and no further consent or authorization is
required by the Company or such subsidiary, their respective Board of Directors
or their respective stockholders, (iii) this Agreement, will be duly executed
and delivered by the Company and each of its subsidiaries that is party thereto,
(iv) this Agreement, when executed will constitute the valid and binding
obligations of the Company and each of its subsidiaries that is party thereto
enforceable against the Company and each such subsidiary in accordance with
their terms, except as such enforceability may be limited by general principles
of equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors' rights and remedies.
_________________________________________

2 A "senior foreign political figure" is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a "senior foreign political figure" includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.

3 "Immediate family" of a senior foreign political figure typically includes the
figure's parents, siblings, spouse, children and in-laws.

4 A "close associate" of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.

6

--------------------------------------------------------------------------------

 
(c)            Capitalization.  The authorized capital of the Company will
consist of at Closing, a total of 500,000,000 shares of common stock, $0.001 par
value per share (the "Common Stock") and 20,000,000 shares of undesignated
preferred stock, of which (i) 9,680,000 shares of Common Stock are issued and
outstanding and 2,000,000 shares of preferred stock are designated as 5% Series
A Convertible Preferred Stock, none of which are issued and outstanding.  All of
the outstanding shares of Common Stock have been duly authorized, validly issued
and are fully paid and nonassessable.  No shares of capital stock of the Company
or any of its subsidiaries are subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the Company.  As of
the date of this Agreement, except as set forth on Schedule 3(c), (i) there are
no outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any Shares of the Company or any of its subsidiaries, or
contracts, commitments, understandings or arrangements by which the Company or
any of its subsidiaries is or may become bound to issue additional shares of
capital stock of the Company or any of its subsidiaries or options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of the Company or any of its subsidiaries, (ii) there are no outstanding
debt securities other than as set forth in Schedule 3(c), and (iii) there are no
agreements or arrangements under which the Company or any of its subsidiaries is
obligated to register the sale of any of their securities under the Securities
Act.  There are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Notes as described in
this Agreement.  The Shares when issued, will be free and clear of all pledges,
liens, encumbrances and other restrictions (other than those arising under
applicable securities laws as a result of the issuance of the Shares).  Except
as set forth on Schedule 3(c), no co-sale right, right of first refusal or other
similar right exists with respect to the Shares or the issuance and sale
thereof.  The issue and sale of the Shares will not result in a right of any
holder of Company securities to adjust the exercise, exchange or reset price
under such securities.  The Company has made available to the Buyer true and
correct copies of the Company's Articles of Incorporation, and as in effect on
the date hereof (the "Articles of Incorporation"), and the Company's Bylaws, as
in effect on the date hereof (the "Bylaws"), and the terms of all securities
exercisable for Company Shares and the material rights of the holders thereof in
respect thereto other than stock options issued to employees and consultants.
(d)            Issuance of Shares.  At Closing, the Shares will be duly
authorized and, upon issuance in accordance with the terms hereof, shall be duly
issued, fully paid and nonassessable, are free from all taxes, liens and charges
with respect to the issue thereof.    Upon conversion of the Shares in
accordance with its terms, the Conversion Shares will be duly issued, fully paid
and nonassessable.
(e)            No Conflicts.  The execution, delivery and performance of this
Agreement by the Company and each of its subsidiaries that is party hereto or
thereto, and the consummation by the Company and each of its subsidiaries that
is party hereto or thereto of the transactions contemplated hereby and thereby
will not (i) result in a violation of the Articles of Incorporation, the Bylaws
or any certificate of designations of any outstanding series of preferred stock
(or equivalent constitutive document) of the Company or any of its subsidiaries
or (ii) violate or conflict with, or result in a breach of any provision of, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any subsidiary is a party, or result in a
violation of any law, rule, regulation, order, judgment or decree (including
U.S. federal and state securities laws and regulations) applicable to the
Company or any subsidiary or by which any property or asset of the Company or
any subsidiary is bound or affected except for those which could not reasonably
be expected to have a material adverse effect on the assets, business, condition
(financial or otherwise), results of operations or future prospects of the
Company and its subsidiaries taken as a whole (a "Material Adverse Effect"). 
Except those which could not reasonably be expected to have a Material Adverse
Effect, neither the Company nor any subsidiary is in violation of any term of or
in default under its constitutive documents.  Except as set forth in Schedule
3(e), and except those which could not reasonably be expected to have a Material
Adverse Effect, neither the Company nor any subsidiary is in violation of any
term of or in default under any material contract, agreement, mortgage,
indebtedness, indenture, instrument, judgment, decree or order or any statute,
rule or regulation applicable to the Company or any subsidiary.  The business of
the Company and its subsidiaries is not being conducted, and shall not be
conducted in violation of any material law, ordinance, or regulation of any
governmental entity.  Except as specifically contemplated by this Agreement and
as required under the Securities Act and any applicable state securities laws,
neither the Company nor any of its subsidiaries is required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under or contemplated by this Agreement in accordance with
the terms hereof or thereof.  Neither the execution and delivery by the Company
of this Agreement, nor the consummation by the Company of the transactions
contemplated hereby or thereby, will require any notice, consent or waiver under
any contract or instrument to which the Company is a party or by which the
Company is bound or to which any of their assets is subject, except for (i) any
notice, consent or waiver, set forth in Schedule 3(e), or (ii) any notice,
consent or waiver the absence of which would not have a Material Adverse Effect
and would not adversely affect the consummation of the transactions contemplated
hereby or thereby.  All consents, authorizations, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
two sentences have been obtained or effected on or prior to the date hereof. 
The Company is unaware of any facts or circumstance, which might give rise to
any of the foregoing.
7

--------------------------------------------------------------------------------

(f)            Absence of Litigation.  Except as set forth on Schedule 3(f),
there is no action, suit, proceeding, inquiry or investigation before or by any
court, public board, government agency, self-regulatory organization or body
pending against or affecting the Company or any subsidiary, wherein an
unfavorable decision, ruling or finding would (i) adversely affect the validity
or enforceability of, or the authority or ability of the Company or any of its
subsidiaries to perform its obligations under, this Agreement, or (ii) have a
Material Adverse Effect.
(g)            Acknowledgment Regarding Buyer's Purchase of the Shares.  The
Company acknowledges and agrees that each Buyer is acting solely in the capacity
of an arm's length purchaser with respect to this Agreement, and the
transactions contemplated hereby and thereby.  The Company further acknowledges
that each Buyer is not acting as a financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and thereby and any advice given by such Buyer or any of
their respective representatives or agents in connection with this Agreement,
and the transactions contemplated hereby and thereby is merely incidental to
such Buyer's purchase of the Shares and the Conversion Shares.  The Company
further represents to the Buyers that the Company's decision to enter into this
Agreement, has been based solely on the independent evaluation by the Company
and its representatives.
(h)            No General Solicitation.  Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with the offer or sale of the Shares.
(i)            No Integrated Offering.  Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
Shares under the Securities Act or cause this offering of the Shares to be
integrated with prior offerings by the Company for purposes of the Securities
Act.
(j)            Employee Relations.  Neither Company nor any subsidiary is
involved in any labor dispute nor, to the knowledge of the Company, is any such
dispute threatened.  Neither Company nor any subsidiary is party to any
collective bargaining agreement.  None of the Company's or its subsidiaries'
employees is a member of a union, and the Company believes that its and its
subsidiaries' relationship with their respective employees is good.
(k)            Intellectual Property Rights.  Except as set forth on Schedule
3(k), the Company owns or possesses all patents, trademarks, domain names
(whether or not registered) and any patentable improvements or copyrightable
derivative works thereof, websites and intellectual property rights relating
thereto, service marks, trade names, copyrights, licenses and authorizations,
and all rights with respect to the foregoing, which are necessary for the
conduct of its business as now conducted without any conflict with the rights of
others except for such conflicts that would not result in a Material Adverse
Effect.  Neither Company nor any subsidiary has received any notice of
infringement of, or conflict with, the asserted rights of others with respect to
any intellectual property that it utilizes.
(l)            Environmental Laws.
               (i)    The Company and each subsidiary has complied with all
applicable Environmental Laws (as defined below), except for violations of
Environmental Laws that, individually or in the aggregate, have not had and
would not reasonably be expected to have a Material Adverse Effect.  There is no
pending or, to the knowledge of the Company, threatened civil or criminal
litigation, written notice of violation, formal administrative proceeding, or
investigation, inquiry or information request, relating to any Environmental Law
involving the Company or any subsidiary, except for litigation, notices of
violations, formal administrative proceedings or investigations, inquiries or
information requests that, individually or in the aggregate, have not had and
would not reasonably be expected to have a Material Adverse Effect.  For
purposes of this Agreement, "Environmental Law" means any national, state,
provincial or local law, statute, rule or regulation or the common law relating
to the environment or occupational health and safety, including without
limitation any statute, regulation, administrative decision or order pertaining
to (i) treatment, storage, disposal, generation and transportation of
industrial, toxic or hazardous materials or substances or solid or hazardous
waste; (ii) air, water and noise pollution; (iii) groundwater and soil
contamination; (iv) the release or threatened release into the environment of
industrial, toxic or hazardous materials or substances, or solid or hazardous
waste, including without limitation emissions, discharges, injections, spills,
escapes or dumping of pollutants, contaminants or chemicals; (v) the protection
of wild life, marine life and wetlands, including without limitation all
endangered and threatened species; (vi) storage tanks, vessels, containers,
abandoned or discarded barrels, and other closed receptacles; (vii) health and
safety of employees and other persons; and (viii) manufacturing, processing,
using, distributing, treating, storing, disposing, transporting or handling of
materials regulated under any law as pollutants, contaminants, toxic or
hazardous materials or substances or oil or petroleum products or solid or
hazardous waste.  As used above, the terms "release" and "environment" shall
have the meaning set forth in the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended ("CERCLA").
8

--------------------------------------------------------------------------------

(ii)    To the knowledge of the Company there is no material environmental
liability with respect to any solid or hazardous waste transporter or treatment,
storage or disposal facility that has been used by the Company or any
subsidiary.
(iii)                  The Company and its subsidiaries (i) have received all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (ii) are in
compliance with all terms and conditions of any such permit, license or
approval.
(m)            Title.  Except as set forth on Schedule 3(m), each of the Company
and its subsidiaries has good and marketable title to all of its personal
property and assets free and clear of any material restriction, mortgage, deed
of trust, pledge, lien, security interest or other charge, claim or encumbrance
which would have a Material Adverse Effect. Except as set forth on Schedule
3(m), with respect to properties and assets it leases, each of the Company and
its subsidiaries is in material compliance with such leases and holds a valid
leasehold interest free of any liens, claims or encumbrances which would have a
Material Adverse Effect.
(n)            No Material Adverse Breaches, etc.  Neither Company nor any
subsidiary is subject to any charter, corporate or other legal restriction, or
any judgment, decree, order, rule or regulation which in the judgment of the
Company's officers has or is expected in the future to have a Material Adverse
Effect.  Neither Company nor any subsidiary is in breach of any contract or
agreement which breach, in the judgment of the Company's officers, has or is
expected to have a Material Adverse Effect.
(o)            Tax Status.  Except as set forth in Schedule 3(o), the Company
and each subsidiary has made and filed all federal and state income and all
other tax returns, reports and declarations required by any jurisdiction to
which it is subject and (unless and only to the extent that the Company or such
subsidiary has set aside on its books provisions reasonably adequate for the
payment of all unpaid and unreported taxes) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith, and has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply.  Except as set
forth in Schedule 3(o), there are no unpaid taxes in any material amount claimed
to be due from the Company or any subsidiary by the taxing authority of any
jurisdiction, and the officers of the Company know of no basis for any such
claim.
(p)            Certain Transactions.  Except as set forth in Schedule 3(p), and
except for arm's length transactions pursuant to which the Company or any
subsidiary makes payments in the ordinary course of business upon terms no less
favorable than it could obtain from third parties, none of the officers,
directors, or employees of the Company or any subsidiary is presently a party to
any transaction with the Company or any subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any corporation, partnership, trust or other entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.
(q)            Rights of First Refusal.  Except as set forth on Schedule 3(q),
the Company is not obligated to offer the securities offered hereunder on a
right of first refusal basis or otherwise to any third parties including, but
not limited to, current or former stockholders of the Company, underwriters,
brokers, agents or other third parties.
(r)            Reliance.  The Company acknowledges that the Buyers are relying
on the representations and warranties made by the Company hereunder and that
such representations and warranties are a material inducement to the Buyer
purchasing the Shares.  The Company further acknowledges that without such
representations and warranties of the Company made hereunder, the Buyers would
not enter into this Agreement.
(s)            Brokers' Fees.  The Company does not have any liability or
obligation to pay any fees or commissions to any broker, finder or agent with
respect to the transactions contemplated by this Agreement, except for the
payment of the Brokers' Fee to the Brokers, as described above.
4.            COVENANTS.
(a)            Best Efforts.  Each party shall use its best efforts timely to
satisfy each of the conditions to be satisfied by it as provided in Sections 5
and 6 of this Agreement.
(b)            Lock-Up. Following the Closing, and until (i) the three (3) month
anniversary of the Closing with respect to seventy five percent (75%) of the
shares of Common Stock owned by the Buyer as of the date of this Agreement (the
"Lock-Up Shares"); (ii) the six (6) month anniversary of the Closing with
respect to fifty percent (50%) of the Lock-Up Shares; and (iii) the nine
(9) month anniversary of the Closing with respect to twenty percent (25%) of the
Lock-Up Shares , the undersigned will not, directly or indirectly:
9

--------------------------------------------------------------------------------

(i)             offer for sale, sell, pledge or otherwise dispose of (or enter
into any transaction or device that is designed to, or could be expected to,
result in the disposition by any person at any time in the future of) any of the
Lock-Up Shares;
(ii)             enter into any swap or other derivatives transaction that
transfers to another, in whole or in part, any of the economic benefits or risks
of ownership of the Lock-Up Shares, whether any such transaction is to be
settled by delivery of shares of Common Stock or other securities, in cash or
otherwise; or
(iii)             publicly disclose the intention to do any of the foregoing.
(c)            The restrictions on the actions set forth in clauses (i) through
(iii) above shall expire with respect to 25% of the Lock-Up Shares on the nine
(9) month anniversary of the Closing. Furthermore, such restrictions shall not
apply to: (i) transfers of the Lock-Up Shares as a bona fide gift;
(ii) transfers of shares of the Lock-Up Shares to any trust, partnership,
limited liability company or other entity for the direct or indirect benefit of
the undersigned or the immediate family of the undersigned; (iii) transfers of
the Lock-Up Shares to any beneficiary of the undersigned pursuant to a will,
trust instrument or other testamentary document or applicable laws of descent;
(iv) transfers of the Lock-Up Shares to the Company by way of repurchase or
redemption; (v) transfers of the Lock-Up Shares to any Affiliate of the Buyer;
(vi) transfers of the Lock-Up Shares by the undersigned that are in compliance
with applicable federal and state securities laws; or (vii) transfer of the
Lock-Up Shares by the Buyer pursuant to an underwritten secondary offering
provided that, in the case of any transfer or distribution pursuant to clause
(i), (ii), (iii), (v) or (vi) above, each donee, distributee or transferee shall
sign and deliver to the Company, prior to such transfer, a lock-up agreement
which contains the clauses substantially in the form set forth in this Section
4(c). For purposes of this Agreement, "immediate family" shall mean any
relationship by blood, marriage, domestic partnership or adoption, not more
remote than first cousin.
(d)            Right to Decline Transfer. Buyer authorizes the Company and its
transfer agent on its behalf (a) to decline to register any transfer of
securities if such transfer would constitute a violation or breach of this
Agreement and (b) to imprint on any certificate representing shares of the
Lock-Up Shares a legend describing the restrictions contained herein.
(e)            Form D.  The Company agrees to file a Form D with respect to the
offer and sale of the Shares as required under Regulation D.  The Company shall,
take such action as the Company shall reasonably determine is necessary to
qualify the Shares, or obtain an exemption for the Shares for sale to the Buyers
at the Closing pursuant to this Agreement under applicable securities or "Blue
Sky" laws of the states of the United States, and shall provide evidence of any
such action so taken to the Buyers.
5.            CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.
The obligation of the Company hereunder to issue and sell the Shares to the
Buyer(s) at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for the Company's sole benefit and may be waived by the Company at any time in
its sole discretion:
(a)            Buyer shall have executed this Agreement and the required
Subscription Documents and delivered them to the Company.
(b)            The Buyer(s) shall have delivered to the Company the Purchase
Price for Shares in respective amounts as set forth on the signature page(s)
affixed hereto by wire transfer of immediately available U.S. funds pursuant to
the wire instructions set forth in Section 1(a) hereof and the Company shall
have delivered the net proceeds to the Company by wire transfer of immediately
available U.S. funds pursuant to the wire instructions provided by the Company.
(c)            The representations and warranties of the Buyer(s) contained in
this Agreement shall be true and correct in all material respects as of the date
when made and as of the Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date), and the
Buyer(s) shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by the Buyer(s) at or prior to the Closing
Date.
6.            CONDITIONS TO THE BUYER'S OBLIGATION TO PURCHASE.
(a)            The obligation of the Buyer(s) hereunder to purchase the Shares
at the Closing is subject to the satisfaction, at or before the Closing Date, of
each of the following conditions:
10

--------------------------------------------------------------------------------

                     (i)      The Company shall have amended and restated its
Articles of Incorporation to increase its capitalization and authorize and
designate Series A Preferred Stock substantially in the form as attached hereto
as Exhibit "A";
 
                    (ii)     The Company shall have executed this Agreement and
delivered it to the Buyer;
 
                    (iii)      The Company shall have closed on its acquisition
of CSA, LLC pursuant to the terms and conditions set forth in the merger and
exchange agreement with CSA Acquisition Subsidiary, LLC and CSA LLC ("CSA")
dated March 25, 2015; and
 
                    (iv)      The representations and warranties of the Company
contained in this Agreement, shall be true and correct in all material respects
(except to the extent that any of such representations and warranties is already
qualified as to materiality, in which case, such representations and warranties
shall be true and correct without further qualification) as of the date when
made and as of the Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date) and the Company
shall have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement, to be
performed, satisfied or complied with by the Company at or prior to the Closing
Date.
 
7.            GOVERNING LAW: MISCELLANEOUS.
(a)            Governing Law.  This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Florida without regard
to the principles of conflict of laws.  The parties further agree that any
action between them shall be heard exclusively in federal or state court sitting
in Palm Beach County, Florida, and expressly consent to the jurisdiction and
venue of the Circuit Court sitting in Palm Beach County and the United States
District Court for the Southern District of Florida for the adjudication of any
civil action asserted pursuant to this paragraph.
(b)              Irrevocable Subscription.  Each of the Buyers hereby
acknowledges and agrees that the subscription hereunder is irrevocable by such
Buyer, except as required by applicable law, and that this Agreement shall
survive the death or disability of the Buyer and shall be binding upon and inure
to the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives, and permitted assigns.  If the Buyer is more
than one person, the obligations of the Buyer hereunder shall be joint and
several and the agreements, representations, warranties, and acknowledgments
herein shall be deemed to be made by and be binding upon each such person and
such person's heirs, executors, administrators, successors, legal
representatives, and permitted assigns.
(c)            Expenses.  Each of the parties hereto shall pay its own fees and
expenses (including the fees of any attorneys, accountants, appraises or others
engaged by such party) in connection with this Agreement and the transactions
contemplated hereby whether or not the transactions contemplated hereby are
consummated.
(d)            Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party.  Facsimile and e-mailed copies of
signatures shall be deemed to be originals for purposes of the effectiveness of
this Agreement.
(e)            Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
(f)            Severability.  If any provision of this Agreement shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.
(g)            Entire Agreement, Amendments.  This Agreement supersedes all
other prior oral or written agreements between the Buyer(s), the Company, their
affiliates and persons acting on their behalf with respect to the matters
discussed herein (including any term sheet), and this Agreement, and the
instruments referenced herein contain the entire understanding of the parties
with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor any Buyer
makes any representation, warranty, covenant or undertaking with respect to such
matters.  No provision of this Agreement may be waived or amended other than by
an instrument in writing signed by the party to be charged with enforcement.
(h)            Notices.  Any notices, consents, waivers, or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered (i) upon receipt, when
delivered personally; (ii) upon confirmation of receipt, when sent by facsimile;
(iii) upon receipt when sent by U.S. certified mail, return receipt requested,
or (iv) one (1) day after deposit with a nationally recognized overnight
delivery service, in each case properly addressed to the party to receive the
same.  The addresses and facsimile numbers for such communications shall be:
11

--------------------------------------------------------------------------------

If to the Company, to:
Asta Holdings Corp.
330 Clematis Street, Suite 217
West Palm Beach, FL 33401
Attention:  Daniel C. Williams, President
 
   
With a copy to (which copy should not constitute a notice hereunder):
Legal & Compliance, LLC
330 Clematis Street, Suite 217
West Palm Beach, FL 33401
Attn: Laura E. Anthony, Esq.
Facsimile: (561) 514-0832

If to the Buyer(s), to its address and facsimile number set forth on the Buyer
Signature Page affixed hereto.  Each party shall provide five (5) days' prior
written notice to the other party of any change in address or facsimile number.
(i)            Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns.
Neither the Company nor any Buyer shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other party
hereto.
(j)            No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
(k)            Publicity.  The Company shall have the right to approve, before
issuance any press release or any other public statement with respect to the
transactions contemplated hereby made by any other party; and the Company shall
be entitled, without the prior approval of any Buyer, to issue any press release
or other public disclosure with respect to such transactions required under
applicable securities or other laws or regulations or as it otherwise deems
appropriate.
(l)            Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
(m)            No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
(n)            Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Buyer and
the Company will be entitled to specific performance under this Agreement.  The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agree to waive in any action for specific performance of any
such obligation the defense that a remedy at law would be adequate.
12

--------------------------------------------------------------------------------

(o)            ANTI MONEY LAUNDERING REQUIREMENTS
The USA PATRIOT Act
What is money laundering?
How big is the problem and why is it important?
The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad.  The Act imposes new anti-money laundering
requirements on brokerage firms and financial institutions.  Since April 24,
2002, all brokerage firms have been required to have new, comprehensive
anti-money laundering programs.
To help you understand these efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.
Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities.  Money
laundering occurs in connection with a wide variety of crimes, including illegal
arms sales, drug trafficking, robbery, fraud, racketeering, and terrorism.
The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets.  According to the U.S.
State Department, one recent estimate puts the amount of worldwide money
laundering activity at US$1 trillion a year.



What are we required to do to eliminate money laundering?
Under new rules required by the USA PATRIOT Act, our anti-money laundering
program must designate a special compliance officer, set up employee training,
conduct independent audits, and establish policies and procedures to detect and
report suspicious transaction and ensure compliance with the new laws.
As part of our required program, we may ask you to provide various
identification documents or other information.  Until you provide the
information or documents we need, we may not be able to effect any transactions
for you.

 
 
 

 
 
 
[Signature Page Follows]
13

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Buyers and the Company have caused this Securities
Purchase Agreement to be duly executed as of the date first written above.



 
 
COMPANY:
 
ASTA HOLDINGS CORP.
 
 
     
By:         /s/Daniel C.
Williams                                                                           
 
Name:         Daniel C. Williams
 
Title:            President

 

 
 
BUYERS:
 
The Buyers executing the Signature Page and the Subscription Documents in the
form attached hereto as Annex A and delivering the same to the Company or its
agents shall be deemed to have executed this Agreement and agreed to the terms
hereof.







 
 
 
 
 
 [SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]


SPA - AHDT Preferred (New) Form
 

--------------------------------------------------------------------------------




Annex A


BUYER  SIGNATURE PAGE
to
Securities Purchase Agreement
 

 
The undersigned, desiring to: (i) enter into the Securities Purchase Agreement,
dated as of July ____, 2015 (the "Securities Purchase Agreement"), between the
undersigned, Asta Holdings Corp, a Nevada corporation (the "Company"), and the
other parties thereto, in or substantially in the form furnished to the
undersigned, and (ii) purchase the Shares of the Company as set forth below,
hereby agrees to purchase such Shares from the Company and further agrees to
join the Securities Purchase Agreement, with all the rights and privileges
pertaining thereto, and to be bound in all respects by the terms and conditions
thereof.  The undersigned specifically acknowledges having read the
representations section in the Securities Purchase Agreement entitled "Buyer's
Representations and Warranties," and hereby represents that the statements
contained therein are complete and accurate with respect to the undersigned as a
Buyer.


The Buyer hereby elects to purchase __________ Shares of Series A Preferred
Stock at a price of $1.00 per share for a total purchase price of $_____________
under the Securities Purchase Agreement.


BUYER
(individual)                                                                                                              
  BUYER (entity)
                                                                                                                                                                                    
     
Signature:                                                                                                  
Name of Entity
                                                                                                                                                                                    
     
Print
Name                                                                                                  
Signature
               
Print Name:                
                                                                                               
    Title: __________________________________________________    
Address of Principal Residence:        
                                                                                                 
Address of Executive Offices:
                                                                                                                                                                      
                   
Social Security Number(s):  
                                                                                               
IRS Tax Identification Number:
       
Telephone
Number:                                                                                  
  Telephone Number:
       
Facsimile
Number:                                                                                   
 Facsimile Number:
       
E-mail
Address:                                                                                                 
 E-mail Address:
     

 
 
 

--------------------------------------------------------------------------------

                                                                                                                                                                      

ASTA HOLDINGS CORP
ACCREDITED INVESTOR CERTIFICATION


For Individual Investors Only
(all Individual Investors must INITIAL where appropriate):
 



Initial _______ I have a net worth of at least US$1 million either individually
or through aggregating my individual holdings and those in which I have a joint,
community property or other similar shared ownership interest with my spouse.
(For purposes of calculating your net worth under this paragraph, (a) your
primary residence shall not be included as an asset; (b) indebtedness secured by
your primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding 60
days before such time, other than as a result of the acquisition of your primary
residence, the amount of such excess shall be included as a liability); and (c)
indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability.)

Initial _______ I have had an annual gross income for the past two years of at
least US$200,000 (or US$300,000 jointly with my spouse) and expect my income (or
joint income, as appropriate) to reach the same level in the current year.

 

Initial _______ I am a director or executive officer of Asta Holdings Corp

 
For Non-Individual Investors
(all Non-Individual Investors must INITIAL where appropriate):



Initial _______ The investor certifies that it is a partnership, corporation,
limited liability company or business trust that is 100% owned by persons who
meet at least one of the criteria for Individual Investors set forth above.

Initial _______ The investor certifies that it is a partnership, corporation,
limited liability company or business trust that has total assets of at least
US$5 million and was not formed for the purpose of investing the Company.

Initial _______ The investor certifies that it is an employee benefit plan whose
investment decision is made by a plan fiduciary (as defined in ERISA §3(21))
that is a bank, savings and loan association, insurance company or registered
investment advisor.

Initial _______      The investor certifies that it is an employee benefit plan
whose total assets exceed US$5,000,000 as of the date of this Agreement.

Initial _______ The undersigned certifies that it is a self-directed employee
benefit plan whose investment decisions are made solely by persons who meet at
least one of the criteria for Individual Investors.

Initial _______ The investor certifies that it is a U.S. bank, U.S. savings and
loan association or other similar U.S. institution acting in its individual or
fiduciary capacity.

Initial _______ The undersigned certifies that it is a broker-dealer registered
pursuant to §15 of the Securities Exchange Act of 1934.

Initial _______ The investor certifies that it is an organization described in
§501(c)(3) of the Internal Revenue Code with total assets exceeding US$5,000,000
and not formed for the specific purpose of investing in the Company.

Initial _______ The investor certifies that it is a trust with total assets of
at least US$5,000,000, not formed for the specific purpose of investing in the
Company, and whose purchase is directed by a person with such knowledge and
experience in financial and business matters that such person is capable of
evaluating the merits and risks of the prospective investment.

Initial _______ The investor certifies that it is a plan established and
maintained by a state or its political subdivisions, or any agency or
instrumentality thereof, for the benefit of its employees, and which has total
assets in excess of US$5,000,000.

Initial _______ The investor certifies that it is an insurance company as
defined in §2(13) of the Securities Act of 1933, or a registered investment
company.

 
 

--------------------------------------------------------------------------------

ASTA HOLDINGS CORP


For Non-U.S. Person Investors
(all Investors who are not a U.S. Person must INITIAL this section):
 
Initial _______     The investor is not a "U.S. Person" as defined in Regulation
S; and specifically the investor is not:
 
A.                  a natural person resident in the United States of America,
including its territories and possessions ("United States");
B.                  a partnership or corporation organized or incorporated under
the laws of the United States;
C.                  an estate of which any executor or administrator is a U.S.
Person;
D.                  a trust of which any trustee is a U.S. Person;
E.                  an agency or branch of a foreign entity located in the
United States;
F.                  a non-discretionary account or similar account (other than
an estate or trust) held by a dealer or other fiduciary for the benefit or
account of a U.S. Person;
G.                  a discretionary account or similar account (other than an
estate or trust) held by a dealer or other fiduciary organized, incorporated, or
(if an individual) resident in the United States; or
H.                  a partnership or corporation: (i) organized or incorporated
under the laws of any foreign jurisdiction; and (ii) formed by a U.S. Person
principally for the purpose of investing in securities not registered under the
Securities Act, unless it is organized or incorporated, and owned, by accredited
investors (as defined in Rule 501(a) under the Securities Act) who are not
natural persons, estates or trusts.
And, in addition:
 
I.                  the investor was not offered the securities in the United
States;
J.                  at the time the buy-order for the securities was originated,
the investor was outside the United States; and
K.                  the investor is purchasing the securities for its own
account and not on behalf of any U.S. Person (as defined in Regulation S) and a
sale of the securities has not been pre-arranged with a purchaser in the United
States.
 

 
 
 

--------------------------------------------------------------------------------

ASTA HOLDINGS CORP
Investor Profile
(Must be completed by Investor)
Section A ‑ Personal Investor Information 
Investor Name(s):
_______________________________________________________________
Individual executing Profile or
Trustee: ___________________________________________________________________________________                                                                                                                                                                         
Social Security Numbers / Federal I.D. Number:
_________________________________________                                                                                                                
 
Date of Birth:   ________________________________________             Marital
Status:      _______________________________________________   
                                             
Joint Party Date of Birth:       ______________________              Investment
Experience (Years):   ___________________________    
                                                               
Annual Income:    ___________________________________              Liquid Net
Worth:     ___________________________________________                                                 
Net
Worth*:       ______________________________________                                             
Tax Bracket:       _______  15% or below    _______ 25% - 27.5%       _________
Over 27.5%
Home Street
Address:    ________________________________________________________________________________________________________                                                                                                                                                                                    
Home City, State & Zip
Code:    _____________________________________________________                                                                                                                                                                               
Home Phone:                                                       Home
Fax:______            ______________  Home
Email:____________________________                                                      
Employer:     ____________________________________________________________________                                                                                                                                                                     
Employer Street
Address: __________________________________________________________                                                                                                                                                                         
Employer City, State & Zip
Code:  ____________________________________________________                                                                                                                                                                                      
Bus. Phone:  _________________        Bus.
Fax:   __________________________          Bus.
Email:___________________________                                        
Type of
Business:       ___________________________________                                                               
Outside
Broker/Dealer:    _______________________________________________________________________________________________________                                                                                                                                                                                    


Section B – Certificate Delivery Instructions
____ Please deliver certificate to the Employer Address listed in Section A.
____ Please deliver certificate to the Home Address listed in Section A.
____ Please deliver certificate to the following
address:                                                                                                                              


Section C – Form of Payment –Wire Transfer


____ Wire funds from my outside account according to Section 1(a) of the
Securities Purchase Agreement.


Please check if you are a FINRA member or affiliate of a FINRA member firm: ____

________________________________               ________________________________  
                                                                                                          

Investor
Signature                                                                                    Date


*For purposes of calculating your net worth in this form, (a) your primary
residence shall not be included as an asset; (b) indebtedness secured by your
primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding 60
days before such time, other than as a result of the acquisition of your primary
residence, the amount of such excess shall be included as a liability); and (c)
indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability.
 

--------------------------------------------------------------------------------

ANTI-MONEY LAUNDERING INFORMATION FORM
The following is required in accordance with the AML provision of the USA
PATRIOT ACT.
(Please fill out and return with requested documentation.)
INVESTOR
NAME:                                                                      _______________________________________________________
LEGAL
ADDRESS:                                                                      _______________________________________________________


SSN# or TAX ID#                       
                                                    _______________________________________________________
OF INVESTOR:
INVESTMENT OBJECTIVE(S):  
IDENTIFICATION & DOCUMENTATION AND SOURCE OF FUNDS:

1. Please submit a copy of non-expired identification for the authorized
signatory(ies) on the investment documents, showing name, date of birth, address
and signature.  The address shown on the identification document MUST match the
Investor's address shown on the Investor Signature Page.

Current Driver's License
or
Valid Passport
or
Identity Card

(Circle one or more)

2. If the Investor is a corporation, limited liability company, trust or other
type of entity, please submit the following requisite documents: (i) Articles of
Incorporation, By-Laws, Certificate of Formation, Operating Agreement, Trust or
other similar documents for the type of entity; and (ii) Corporate Resolution or
power of attorney or other similar document granting authority to signatory(ies)
and designating that they are permitted to make the proposed investment.

3. Please advise where the funds were derived from to make the proposed
investment:

Investments
Savings
Proceeds of Sale
Other ____________

(Circle one or more)
Signature:                            _______________________________________________________
Print
Name:                            _______________________________________________________
Title (if
applica               ________________________________________________________
Date:                               
       _______________________________________________________
 
 

--------------------------------------------------------------------------------

Schedule 3(a)
Subsidiaries of the Company


None


Schedule 3(c)
Outstanding Options, Warrants, Etc.




First Amendment to the Class A Unit Purchase and Sale Agreement between CSA,
LLC, Dixie Holdings, LLC and James Willett.


Christopher Jensen Letter Agreement dated March 13, 2015.




Schedule 3(e)
Conflicts


None.


Schedule 3(f)
Litigation


None.


Schedule 3(k)
Intellectual Property Rights


None.


Schedule 3(m)
Title


None.


Schedule 3(o)
Tax Status


None.


Schedule 3(p)
Certain Transactions


None
Schedule 3(q)
Rights of First Refusal


None.
 

--------------------------------------------------------------------------------



EXHIBIT "A"


CERTIFICATE OF DESIGNATION OF PREFERENCES,
RIGHTS AND LIMITATIONS
OF
5% SERIES A CONVERTIBLE PREFERRED STOCK


Section 1.                          Definitions. For the purposes hereof, the
following terms shall have the following meanings:


"Affiliate" means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 of the Securities
Act.


"Alternate Consideration" shall have the meaning set forth in Section 6(c).


"Bankruptcy Event" means any of the following events: (a) the Corporation or any
Subsidiary (as such term is defined in Rule 1-02(w) of Regulation S-X) thereof
commences a case or other proceeding under any bankruptcy, reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction relating to the Corporation or
any Subsidiary thereof, (b) there is commenced against the Corporation or any
Subsidiary thereof any such case or proceeding that is not dismissed within 60
days after commencement, (c) the Corporation or any Subsidiary thereof is
adjudicated insolvent or bankrupt or any order of relief or other order
approving any such case or proceeding is entered, (d) the Corporation or any
Subsidiary thereof suffers any appointment of any custodian or the like for it
or any substantial part of its property that is not discharged or stayed within
60 calendar days after such appointment, (e) the Corporation or any Subsidiary
thereof makes a general assignment for the benefit of creditors, (f) the
Corporation or any Subsidiary thereof calls a meeting of its creditors with a
view to arranging a composition, adjustment or restructuring of its debts, or
(g) the Corporation or any Subsidiary thereof, by any act or failure to act,
expressly indicates its consent to, approval of or acquiescence in any of the
foregoing or takes any corporate or other action for the purpose of effecting
any of the foregoing.


"Business Day" means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.


"Change of Control Transaction" means the occurrence after the date hereof of
any of (a) an acquisition after the date hereof by an individual or legal entity
or "group" (as described in Rule 13d‑5(b)(1) promulgated under the Exchange Act)
of effective control (whether through legal or beneficial ownership of capital
stock of the Corporation, by contract or otherwise) of in excess of 33% of the
voting securities of the Corporation (other than by means of conversion or
exercise of Series A Preferred and the Securities issued together with the
Series A Preferred), (b) the Corporation merges into or consolidates with any
other Person, or any Person merges into or consolidates with the Corporation
and, after giving effect to such transaction, the stockholders of the
Corporation immediately prior to such transaction own less than 66% of the
aggregate voting power of the Corporation or the successor entity of such
transaction, (c) the Corporation sells or transfers all or substantially all of
its assets to another Person and the stockholders of the Corporation immediately
prior to such transaction own less than 66% of the aggregate voting power of the
acquiring entity immediately after the transaction, (d) a replacement at one
time or within a one year period of more than one‑half of the members of the
Board of Directors which is not approved by a majority of those individuals who
are members of the Board of Directors on the Original Issue Date (or by those
individuals who are serving as members of the Board of Directors on any date
whose nomination to the Board of Directors was approved by a majority of the
members of the Board of Directors who are members on the Original Issue Date),
or (e) the execution by the Corporation of an agreement to which the
Corporation  is a party or by which it is bound, providing for any of the events
set forth in clauses (a) through (d) above.


"Commission" means the United States Securities and Exchange Commission.
A - 8

--------------------------------------------------------------------------------



"Common Stock" means the Corporation's common stock, par value $0.001 per share,
and stock of any other class of securities into which such securities may
hereafter be reclassified or changed.


"Common Stock Equivalents" means any securities of the Corporation or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.


"Conversion Amount" means the sum of the Stated Value at issue plus accrued but
unpaid dividends.


"Conversion Date" shall have the meaning set forth in Section 5(a).


"Conversion Price" shall have the meaning set forth in Section 5(b).


"Conversion Shares" means, collectively, the shares of Common Stock issuable
upon conversion of the shares of Series A Preferred in accordance with the terms
hereof.


"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


"Exempt Issuance" means the issuance of shares of Common Stock or Common Stock
Equivalents entitling employees, officers or directors of the Corporation to
acquire shares of Common Stock pursuant to any employment agreement currently in
effect and any stock or option plan duly adopted for such purpose by the Board
of Directors and the vote of the independent member of the Board of Directors;
provided, however, such issuances shall not exceed, in the aggregate, 3% of the
shares of authorized Common Stock available for issuance after giving effect to
the issuance of Common Stock pursuant to the terms of the Merger and Share
Exchange Agreement entered into among the Corporation, CSA Acquisition
Subsidiary, LLC and CSA LLC dated March 25, 2015 (the "Merger Agreement"), any
shares of Common Stock issuable under any other agreements as permitted under
the Merger Agreement and upon conversion of the Series A Preferred Stock.


"Fundamental Transaction" shall have the meaning set forth in Section 6(c).


"Holder" shall have the meaning given such term in Section 2(a).


"Junior Securities" means the Common Stock and all other Common Stock
Equivalents of the Corporation other than those securities which are explicitly
senior or pari passu to the Series A Preferred in dividend rights or liquidation
preference.


"Liquidation" shall have the meaning set forth in Section 4.


"Nevada Courts" shall have the meaning set forth in Section 7(d).


"Notice of Conversion" shall have the meaning set forth in Section 5(a).


"Original Issue Date" means the date of the first issuance of any shares of the
Series A Preferred regardless of the number of transfers of any particular
shares of Series A Preferred and regardless of the number of certificates which
may be issued to evidence such Series A Preferred.


"Person" means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.


"Securities" means the Series A Preferred and the Underlying Shares.


"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
A - 9

--------------------------------------------------------------------------------



"Series A Preferred" shall have the meaning set forth in Section 2(a).


"Share Delivery Date" shall have the meaning set forth in Section 5(c).


"Stated Value" shall have the meaning set forth in Section 2(a).


"Subsidiary" means any subsidiary of the Corporation and shall, where
applicable, also include any direct or indirect subsidiary of the Corporation
formed or acquired after the Original Issue Date.


"Successor Entity" shall have the meaning set forth in Section 6(c).


"Trading Day" means a day on which the New York Stock Exchange is open for
business.


"Transfer Agent" means a transfer agent to be appointed by the Corporation and
any successor transfer agent of the Corporation.


"Underlying Shares" means the shares of Common Stock issued and issuable upon
conversion of the Series A Preferred in accordance with the terms of this
Certificate of Designation.


Section 2.                          Designation, Amount and Par Value and
Dividends.


(a) The series of preferred stock shall be designated as its 5% Series A
Convertible Preferred Stock (the "Series A Preferred") and the number of shares
so designated shall be 2,000,000 (which shall not be subject to increase without
the written consent of all of the holders of the Series A Preferred (each, a
"Holder" and collectively, the "Holders")). Each share of Series A Preferred
shall have a par value of $0.001 per share and a stated value equal to $1.00
(the "Stated Value").


(b)  Dividends. From and after the date of issuance or each share of Series A
Preferred, cumulative dividends on such Series A Preferred shall accrue, whether
or not declared by the Board of Directors and whether or not there are funds
legally available for the payment of dividends, on a daily basis in arrears at
the rate of 5.0% per annum on the sum of the Stated Value thereof.  All accrued
dividends on any share of Series A Preferred shall be paid in cash only when, as
and if declared by the Board of Directors out of funds legally available
therefor or upon a liquidation or redemption of the Series A Preferred in
accordance with the provisions of Section 4 or Section 5(d); provided, that to
the extent not paid prior to each Conversion Date, dividends accrued on shares
of Series A Preferred converted pursuant to Section 5(a)-(c) shall be payable on
each such Conversion Date by inclusion in the applicable Conversion Amount.


Section 3.                          Voting Rights. Except as otherwise provided
herein or as otherwise required by law, holders of Series A Preferred shall be
entitled to one vote per share on matters submitted to a vote of the
stockholders of the Corporation. Also, as long as any shares of Series A
Preferred are outstanding, the Corporation shall not, without the affirmative
vote of the Holders of 51% of the then outstanding shares of the Series A
Preferred, (a) alter or change adversely the powers, preferences or rights given
to the Series A Preferred or alter or amend this Certificate of Designation, (b)
authorize or create any class of stock ranking as to dividends, redemption or
distribution of assets upon a Liquidation (as defined in Section 4) senior to,
or otherwise pari passu with, the Series A Preferred, (c) amend its articles of
incorporation or other charter documents in any manner that adversely affects
any rights of the Holders, (d) increase the number of authorized shares of
Series A Preferred, or (e) enter into any agreement with respect to any of the
foregoing.


Section 4.                          Liquidation. Upon any liquidation,
dissolution or winding-up of the Corporation, whether voluntary or involuntary
(a "Liquidation"), the Holders shall be entitled to receive out of the assets,
whether capital or surplus, of the Corporation an amount equal to the Stated
Value, plus any accrued and unpaid dividends thereon and any other fees or
liquidated damages then due and owing thereon under this Certificate of
Designation, for each share of Series A Preferred before any distribution or
payment shall be made to the holders of any Junior Securities, and if the assets
of the Corporation shall be insufficient to pay in full such amounts, then the
entire assets to be distributed to the Holders shall be ratably distributed
among the Holders in accordance with the respective amounts that would be
payable on such shares if all amounts payable thereon were paid in full.  A
Fundamental Transaction or Change of Control Transaction shall not be deemed a
Liquidation. The Corporation shall mail written notice of any such Liquidation,
not less than 45 days prior to the payment date stated therein, to each Holder.
A - 10

--------------------------------------------------------------------------------



Section 5.                          Conversion and Redemption.


a)
Conversions at Option of Holder. Each share of Series A Preferred shall be
convertible, at any time and from time to time from and after six (6) months
after the Original Issue Date at the option of the Holder thereof, into that
number of shares of Common Stock (subject to the limitations set forth in
Section 5(d)) determined by dividing the Conversion Amount by the Conversion
Price. Holders shall effect conversions by providing the Corporation with the
form of conversion notice attached hereto as Annex A (a "Notice of Conversion").
Each Notice of Conversion shall specify the number of shares of Series A
Preferred to be converted, the number of shares of Series A Preferred owned
prior to the conversion at issue, the number of shares of Series A Preferred
owned subsequent to the conversion at issue and the date on which such
conversion is to be effected, which date may not be prior to the date the
applicable Holder delivers by facsimile such Notice of Conversion to the
Corporation (such date, the "Conversion Date"). If no Conversion Date is
specified in a Notice of Conversion, the Conversion Date shall be the date that
such Notice of Conversion to the Corporation is deemed delivered hereunder. No
ink-original Notice of Conversion shall be required, nor shall any medallion
guarantee (or other type of guarantee or notarization) of any Notice of
Conversion form be required.  The calculations and entries set forth in the
Notice of Conversion shall control in the absence of manifest or mathematical
error.  To effect conversions of shares of Series A Preferred, a Holder shall
not be required to surrender the certificate(s) representing the shares of
Series A Preferred to the Corporation unless all of the shares of Series A
Preferred represented thereby are so converted, in which case such Holder shall
deliver the certificate representing such shares of Series A Preferred promptly
following the Conversion Date at issue.  Shares of Series A Preferred converted
into Common Stock or redeemed in accordance with the terms hereof shall be
canceled and shall not be reissued.



b)
Conversion Price.  The conversion price for the Series A Preferred shall equal
$0.25, subject to adjustment herein (the "Conversion Price").



c)
                    Mechanics of Conversion



i.
Delivery of Conversion Shares Upon Conversion. Not later than ten (10) Trading
Days after each Conversion Date (the "Share Delivery Date"), the Corporation
shall deliver, or cause to be delivered, to the converting Holder the number of
Conversion Shares being acquired upon the conversion of the Series A Preferred
which, on or after the earlier of (i) the twelve month anniversary of the
Original Issue Date or (ii) the Effective Date, shall be free of restrictive
legends and trading restrictions.  If the Common Stock is listed or quoted for
public trading, the Corporation shall deliver the Conversion Shares required to
be delivered by the Corporation under this Section 5 electronically through the
Depository Trust Company or another established clearing corporation performing
similar functions.



ii.
Failure to Deliver Conversion Shares.  If, in the case of any Notice of
Conversion, such Conversion Shares are not delivered to or as directed by the
applicable Holder by the Share Delivery Date, the Holder shall be entitled to
elect by written notice to the Corporation at any time on or before its receipt
of such Conversion Shares, to rescind such Conversion, in which event the
Corporation shall promptly return to the Holder any original Series A Preferred
certificate delivered to the Corporation and the Holder shall promptly return to
the Corporation the Conversion Shares issued to such Holder pursuant to the
rescinded Conversion Notice.



iii.
Obligation Absolute.  The Corporation's obligation to issue and deliver the
Conversion Shares upon conversion of Series A Preferred in accordance with the
terms hereof are absolute and unconditional, irrespective of any action or
inaction by a Holder to enforce the same, any waiver or consent with respect to
any provision hereof, the recovery of any judgment against any Person or any
action to enforce the same, or any setoff, counterclaim, recoupment, limitation
or termination, or any breach or alleged breach by such Holder or any other
Person of any obligation to the Corporation or any violation or alleged
violation of law by such Holder or any other person, and irrespective of any
other circumstance which might otherwise limit such obligation of the
Corporation to such Holder in connection with the issuance of such Conversion
Shares; provided, however, that such delivery shall not operate as a waiver by
the Corporation of any such action that the Corporation may have against such
Holder.  In the event a Holder shall elect to convert any or all of the Stated
Value, plus the amount of the accrued, but unpaid dividends, of its Series A
Preferred, the Corporation may not refuse conversion based on any claim that
such Holder or anyone associated or affiliated with such Holder has been engaged
in any violation of law, agreement or for any other reason, unless an injunction
from a court, on notice to Holder, restraining and/or enjoining conversion of
all or part of the Series A Preferred of such Holder shall have been sought and
obtained, and the Corporation posts a surety bond for the benefit of such Holder
in the amount of 150% of the Stated Value, plus the amount of the accrued, but
unpaid dividends, of Series A Preferred which is subject to the injunction,
which bond shall remain in effect until the completion of arbitration/litigation
of the underlying dispute and the proceeds of which shall be payable to such
Holder to the extent it obtains judgment.  In the absence of such injunction,
the Corporation shall issue Conversion Shares and, if applicable, cash, upon a
properly noticed conversion.



A - 11

--------------------------------------------------------------------------------

iv.
Reservation of Shares Issuable Upon Conversion. The Corporation covenants that
it will at all times reserve and keep available out of its authorized and
unissued shares of Common Stock for the sole purpose of issuance upon conversion
of the Series A Preferred, each as herein provided, free from preemptive rights
or any other actual contingent purchase rights of Persons other than the Holder
(and the other holders of the Series A Preferred), not less than such aggregate
number of shares of the Common Stock as shall be issuable (taking into account
the adjustments and restrictions of Section 6) upon the conversion of the then
outstanding shares of Series A Preferred.  The Corporation covenants that all
shares of Common Stock that shall be so issuable shall, upon issue, be duly
authorized, validly issued, fully paid and nonassessable.



v.
Fractional Shares. No fractional shares or scrip representing fractional shares
shall be issued upon the conversion of the Series A Preferred.   As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such conversion, the Corporation shall at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Conversion Price or round up to the next whole share.



vi.
Transfer Taxes and Expenses.  The issuance of Conversion Shares on conversion of
this Series A Preferred shall be made without charge to any Holder for any
documentary stamp or similar taxes that may be payable in respect of the issue
or delivery of such Conversion Shares, provided that the Corporation shall not
be required to pay any tax that may be payable in respect of any transfer
involved in the issuance and delivery of any such Conversion Shares upon
conversion in a name other than that of the Holders of such shares of Series A
Preferred and the Corporation shall not be required to issue or deliver such
Conversion Shares unless or until the Person or Persons requesting the issuance
thereof shall have paid to the Corporation the amount of such tax or shall have
established to the satisfaction of the Corporation that such tax has been paid. 
The Corporation shall pay all Transfer Agent fees required for same-day
processing of any Notice of Conversion and all fees to the Depository Trust
Company (or another established clearing corporation performing similar
functions) required for same-day electronic delivery of the Conversion Shares.



d)
                     Redemption.



i.            Corporation's Redemption Option. At any time three (3) years after
the Original Issue Date, the Corporation shall have the right, at the
Corporation's option, to redeem all or a portion of the Series A Preferred, at a
price per share equal to 100% of the Stated Value per share plus accrued and
unpaid dividends.


ii.            Mechanics of Redemption. If the Corporation elects to redeem any
of the Series A Preferred then outstanding, the Corporation shall, at least
twenty (20) days before the date specified for redemption, send by prepaid first
class mail or deliver to each person who at the date of mailing or delivery is a
holder of Series A Preferred to be redeemed a notice in writing of the intention
of the Corporation to redeem such Series A Preferred.  Such notice shall be
mailed or delivered to each holder of Series A Preferred to be redeemed at the
last address of such holder as it appears on the securities register of the
Corporation, or in the event of the address of any such holder not so appearing,
then to the last address of such holder known to the Corporation.  Such notice
shall set out the number of Series A Preferred held by the person to whom it is
addressed which are to be redeemed, the Redemption Price, the date specified for
redemption.
A - 12

--------------------------------------------------------------------------------



iii.            Payment of Redemption Price. On and after the date so specified
for redemption, the Corporation shall pay or cause to be paid to or to the order
of the holders of the Series A Preferred to be redeemed the Redemption Price of
such shares on presentation and surrender to the Corporation or its designated
agent specified in the notice of redemption, of the certificate or certificates
representing the Series A Preferred called for redemption.


e)
Beneficial Ownership Limitation.  The Corporation shall not effect any
conversion of the Preferred Stock, and a Holder shall not have the right to
convert any portion of the Preferred Stock, to the extent that, after giving
effect to the conversion set forth on the applicable Notice of Conversion, such
Holder (together with such Holder's Affiliates, and any Persons acting as a
group together with such Holder or any of such Holder's Affiliates) would
beneficially own in excess of the Beneficial Ownership Limitation (as defined
below).  For purposes of the foregoing sentence, the number of shares of Common
Stock beneficially owned by such Holder and its Affiliates shall include the
number of shares of Common Stock issuable upon conversion of the Preferred Stock
with respect to which such determination is being made, but shall exclude the
number of shares of Common Stock which are issuable upon (i) conversion of the
remaining, unconverted Stated Value of Preferred Stock beneficially owned by
such Holder or any of its Affiliates and (ii) exercise or conversion of the
unexercised or unconverted portion of any other securities of the Corporation 
subject to a limitation on conversion or exercise analogous to the limitation
contained herein (including, without limitation, the Preferred Stock or the
Warrants) beneficially owned by such Holder or any of its Affiliates.  Except as
set forth in the preceding sentence, for purposes of this Section 5(e),
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder.  To the
extent that the limitation contained in this Section 5(e) applies, the
determination of whether the Series A Preferred is convertible (in relation to
other securities owned by such Holder together with any Affiliates) and of how
many shares of Series A Preferred are convertible shall be in the sole
discretion of such Holder, and the submission of a Notice of Conversion shall be
deemed to be such Holder's determination of whether the shares of Series A
Preferred may be converted (in relation to other securities owned by such Holder
together with any Affiliates) and how many shares of the Series A Preferred are
convertible, in each case subject to the Beneficial Ownership Limitation. To
ensure compliance with this restriction, each Holder will be deemed to represent
to the Corporation each time it delivers a Notice of Conversion that such Notice
of Conversion has not violated the restrictions set forth in this paragraph and
the Corporation shall have no obligation to verify or confirm the accuracy of
such determination.  In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder.  For purposes
of this Section 5(e), in determining the number of outstanding shares of Common
Stock, a Holder may rely on the number of outstanding shares of Common Stock as
stated in the most recent of the following: (i) the Corporation's most recent
periodic or annual report filed with the Commission, as the case may be, (ii) a
more recent public announcement by the Corporation or (iii) a more recent
written notice by the Corporation or the Transfer Agent setting forth the number
of shares of Common Stock outstanding.  Upon the written or oral request of a
Holder, the Corporation shall within two Trading Days confirm orally and in
writing to such Holder the number of shares of Common Stock then outstanding. 
In any case, the number of outstanding shares of Common Stock shall be
determined after giving effect to the conversion or exercise of securities of
the Corporation, including the Series A Preferred, by such Holder or its
Affiliates since the date as of which such number of outstanding shares of
Common Stock was reported. The "Beneficial Ownership Limitation" shall be 4.99%
of the number of shares of the Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock issuable upon conversion of
Series A Preferred held by the applicable Holder.  A Holder, upon not less than
61 days' prior notice to the Corporation, may increase or decrease the
Beneficial Ownership Limitation provisions of this Section 5(e) applicable to
its Series A Preferred provided that the Beneficial Ownership Limitation in no
event exceeds 9.99% of the number of shares of the Common Stock outstanding
immediately after giving effect to the issuance of shares of Common Stock upon
conversion of this Series A Preferred held by the Holder and the provisions of
this Section 5(e) shall continue to apply.  Any such increase or decrease will
not be effective until the 61st day after such notice is delivered to the
Corporation and shall only apply to such Holder and no other Holder.  The
provisions of this paragraph shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this Section 5(e) to
correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation contained herein
or to make changes or supplements necessary or desirable to properly give effect
to such limitation. The limitations contained in this paragraph shall apply to a
successor holder of Series A Preferred.



A - 13

--------------------------------------------------------------------------------

Section 6.                          Certain Adjustments.


a)
Stock Dividends and Stock Splits.  If the Corporation, at any time while this
Series A Preferred is outstanding: (i) pays a stock dividend or otherwise makes
a distribution or distributions payable in shares of Common Stock on shares of
Common Stock or any other Common Stock Equivalents (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Corporation
upon conversion of this Series A Preferred), (ii) subdivides outstanding shares
of Common Stock into a larger number of shares, (iii) combines (including by way
of a reverse stock split) outstanding shares of Common Stock into a smaller
number of shares, or (iv) issues, in the event of a reclassification of shares
of the Common Stock, any shares of capital stock of the Corporation, then the
Conversion Price shall be multiplied by a fraction of which the numerator shall
be the number of shares of Common Stock (excluding any treasury shares of the
Corporation) outstanding immediately before such event, and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event.  Any adjustment made pursuant to this Section 6(a)
shall become effective immediately after the record date for the determination
of stockholders entitled to receive such dividend or distribution and shall
become effective immediately after the effective date in the case of a
subdivision, combination or re‑classification.



b)
Pro Rata Distributions. During such time as this Series A Preferred is
outstanding, if the Corporation declares or makes any dividend or other
distribution of its assets (or rights to acquire its assets) to holders of
shares of Common Stock, by way of return of capital or otherwise (including,
without limitation, any distribution of cash, stock or other securities,
property or options by way of a dividend, spin off, reclassification, corporate
rearrangement, scheme of arrangement or other similar transaction) (a
"Distribution"), at any time after the issuance of this Series A Preferred,
then, in each such case, the Holder shall be entitled to participate in such
Distribution to the same extent that the Holder would have participated therein
if the Holder had held the number of shares of Common Stock acquirable upon
complete Conversion of this Series A Preferred (without regard to any
limitations on Conversion hereof, including without limitation, the Beneficial
Ownership Limitation) immediately before the date of which a record is taken for
such Distribution, or, if no such record is taken, the date as of which the
record holders of shares of Common Stock are to be determined for the
participation in such Distribution (provided, however, to the extent that the
Holder's right to participate in any such Distribution would result in the
Holder exceeding the Beneficial Ownership Limitation, then the Holder shall not
be entitled to participate in such Distribution to such extent (or in the
beneficial ownership of any shares of Common Stock as a result of such
Distribution to such extent) and the portion of such Distribution shall be held
in abeyance for the benefit of the Holder until such time, if ever, as its right
thereto would not result in the Holder exceeding the Beneficial Ownership
Limitation).



c)
Fundamental Transaction.  If, at any time while this Series A Preferred is
outstanding, (i) the Corporation, directly or indirectly, in one or more related
transactions effects any merger or consolidation of the Corporation with or into
another Person, (ii) the Corporation, directly or indirectly, effects any sale,
lease, license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets in one or a series of related transactions,
(iii) any, direct or indirect, purchase offer, tender offer or exchange offer
(whether by the Corporation or another Person) is completed pursuant to which
holders of Common Stock are permitted to sell, tender or exchange their shares
for other securities, cash or property and has been accepted by the holders of
50% or more of the outstanding Common Stock, (iv) the Corporation, directly or
indirectly, in one or more related transactions effects any reclassification,
reorganization or recapitalization of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property, or (v) the Corporation,
directly or indirectly, in one or more related transactions consummates a stock
or share purchase agreement or other business combination (including, without
limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with another Person whereby such other Person acquires more than
50% of the outstanding shares of Common Stock (not including any shares of
Common Stock held by the other Person or other Persons making or party to, or
associated or affiliated with the other Persons making or party to, such stock
or share purchase agreement or other business combination) (each a "Fundamental
Transaction"), then, upon any subsequent conversion of this Series A Preferred,
the Holder shall have the right to receive, for each Conversion Share that would
have been issuable upon such conversion immediately prior to the occurrence of
such Fundamental Transaction, the number of shares of Common Stock of the
successor or acquiring corporation or of the Corporation, if it is the surviving
corporation, and any additional consideration (the "Alternate Consideration")
receivable as a result of such Fundamental Transaction by a holder of the number
of shares of Common Stock for which this Series A Preferred is convertible
immediately prior to such Fundamental Transaction.  For purposes of any such
conversion, the determination of the Conversion Price shall be appropriately
adjusted to apply to such Alternate Consideration based on the amount of
Alternate Consideration issuable in respect of one share of Common Stock in such
Fundamental Transaction, and the Corporation shall apportion the Conversion
Price among the Alternate Consideration in a reasonable manner reflecting the
relative value of any different components of the Alternate Consideration.  If
holders of Common Stock are given any choice as to the securities, cash or
property to be received in a Fundamental Transaction, then the Holder shall be
given the same choice as to the Alternate Consideration it receives upon any
conversion of this Series A Preferred following such Fundamental Transaction. 
To the extent necessary to effectuate the foregoing provisions, any successor to
the Corporation or surviving entity in such Fundamental Transaction shall file a
new Certificate of Designation with the same terms and conditions and issue to
the Holders new preferred stock consistent with the foregoing provisions and
evidencing the Holders' right to convert such preferred stock into Alternate
Consideration.  The Corporation shall cause any successor entity in a
Fundamental Transaction in which the Corporation is not the survivor (the
"Successor Entity") to assume in writing all of the obligations of the
Corporation under this Certificate of Designation in accordance with the
provisions of this Section 6(c) pursuant to written agreements in form and
substance reasonably satisfactory to the Holder and approved by the Holder
(without unreasonable delay) prior to such Fundamental Transaction and shall, at
the option of the holder of this Series A Preferred, deliver to the Holder in
exchange for this Series A Preferred a security of the Successor Entity
evidenced by a written instrument substantially similar in form and substance to
this Series A Preferred which is convertible for a corresponding number of
shares of capital stock of such Successor Entity (or its parent entity)
equivalent to the shares of Common Stock acquirable and receivable upon
conversion of this Series A Preferred (without regard to any limitations on the
conversion of this Series A Preferred) prior to such Fundamental Transaction,
and with a conversion price which applies the conversion price hereunder to such
shares of capital stock (but taking into account the relative value of the
shares of Common Stock pursuant to such Fundamental Transaction and the value of
such shares of capital stock, such number of shares of capital stock and such
conversion price being for the purpose of protecting the economic value of this
Series A Preferred Stock immediately prior to the consummation of such
Fundamental Transaction), and which is reasonably satisfactory in form and
substance to the Holder. Upon the occurrence of any such Fundamental
Transaction, the Successor Entity shall succeed to, and be substituted for (so
that from and after the date of such Fundamental Transaction, the provisions of
this Certificate of Designation referring to the "Corporation" shall refer
instead to the Successor Entity), and may exercise every right and power of the
Corporation and shall assume all of the obligations of the Corporation under
this Certificate of Designation with the same effect as if such Successor Entity
had been named as the Corporation herein.



A - 14

--------------------------------------------------------------------------------

d)
Subsequent Equity Sales.  If, at any time during the five year period after the
date when this Series A Preferred is issued, the Corporation or any Subsidiary,
as applicable sells or grants any option to purchase or sells or grants any
right to reprice, or otherwise disposes of or issues (or announces any sale,
grant or any option to purchase or other disposition), any Common Stock or
Common Stock Equivalents entitling any Person to acquire shares of Common Stock
at an effective price per share that is lower than the Conversion Price (such
lower price, the "Base Conversion Price" and such issuances, collectively, a
"Dilutive Issuance") (if the holder of the Common Stock or Common Stock
Equivalents so issued shall at any time, whether by operation of purchase price
adjustments, reset provisions, floating conversion, exercise or exchange prices
or otherwise, or due to warrants, options or rights per share which are issued
in connection with such issuance, be entitled to receive shares of Common Stock
at an effective price per share that is lower than the Conversion Price, such
issuance shall be deemed to have occurred for less than the Conversion Price on
such date of the Dilutive Issuance), then the Conversion Price shall be reduced
to equal the Base Conversion Price.  Such adjustment shall be made whenever such
Common Stock or Common Stock Equivalents are issued.  Notwithstanding the
foregoing, no adjustment will be made under this Section 6(d) in respect of an
Exempt Issuance.  If the Corporation enters into a Variable Rate Transaction,
despite the prohibition set forth herein, the Corporation shall be deemed to
have issued Common Stock or Common Stock Equivalents at the lowest possible
conversion price at which such securities may be converted or exercised.  The
Corporation shall notify the Holders in writing, no later than the Trading Day
following the issuance of any Common Stock or Common Stock Equivalents subject
to this Section 6(d), indicating therein the applicable issuance price, or
applicable reset price, exchange price, conversion price and other pricing terms
(such notice, the "Dilutive Issuance Notice").  For purposes of clarification,
whether or not the Corporation provides a Dilutive Issuance Notice pursuant to
this Section 6(d), upon the occurrence of any Dilutive Issuance, the Holders are
entitled to receive a number of Conversion Shares based upon the Base Conversion
Price on or after the date of such Dilutive Issuance, regardless of whether a
Holder accurately refers to the Base Conversion Price in the Notice of
Conversion.



e)
Subsequent Rights Offerings.  In addition to any adjustments pursuant to this
Section 6, if at any time after the effective date of these Amended and Restated
Articles of Incorporation the Corporation grants, issues or sells any Common
Stock Equivalents or rights to purchase stock, warrants, securities or other
property pro rata to the record holders of any class of shares of Common Stock
(the "Purchase Rights"), then the Holder will be entitled to acquire, upon the
terms applicable to such Purchase Rights, the aggregate Purchase Rights which
the Holder could have acquired if the Holder had held the number of shares of
Common Stock acquirable upon complete conversion of such Holder's Series A
Preferred (without regard to any limitations on exercise hereof, including
without limitation, the Beneficial Ownership Limitation) immediately before the
date on which a record is taken for the grant, issuance or sale of such Purchase
Rights, or, if no such record is taken, the date as of which the record holders
of shares of Common Stock are to be determined for the grant, issue or sale of
such Purchase Rights (provided, however, to the extent that the Holder's right
to participate in any such Purchase Right would result in the Holder exceeding
the Beneficial Ownership Limitation, then the Holder shall not be entitled to
participate in such Purchase Right to such extent (or beneficial ownership of
such shares of Common Stock as a result of such Purchase Right to such extent)
and such Purchase Right to such extent shall be held in abeyance for the Holder
until such time, if ever, as its right thereto would not result in the Holder
exceeding the Beneficial Ownership Limitation).  Notwithstanding the foregoing,
no Holder shall be entitled to any Purchase Rights in respect of an Exempt
Issuance.



f)
Calculations.  All calculations under this Section 6 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be.  For
purposes of this Section 6, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding any treasury shares of the Corporation) issued
and outstanding.



g)
Notice to the Holders.



i.
Adjustment to Conversion Price.  Whenever the Conversion Price is adjusted
pursuant to any provision of this Section 6, the Corporation shall promptly
deliver to each Holder a notice setting forth the Conversion Price after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment.



ii.
Notice to Allow Conversion by Holder.  If (A) the Corporation shall declare a
dividend (or any other distribution in whatever form) on the Common Stock, (B)
the Corporation shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Corporation shall authorize the granting
to all holders of the Common Stock of rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any stockholders of the Corporation shall be required in connection
with any reclassification of the Common Stock, any consolidation or merger to
which the Corporation is a party, any sale or transfer of all or substantially
all of the assets of the Corporation, or any compulsory share exchange whereby
the Common Stock is converted into other securities, cash or property or (E) the
Corporation shall authorize the voluntary or involuntary dissolution,
liquidation or winding up of the affairs of the Corporation, then, in each case,
the Corporation shall cause to be filed at each office or agency maintained for
the purpose of conversion of this Series A Preferred, and shall cause to be
delivered to each Holder at its last address as it shall appear upon the stock
books of the Corporation, at least twenty (20) calendar days prior to the
applicable record or effective date hereinafter specified, a notice stating (x)
the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange, provided that the
failure to deliver such notice or any defect therein or in the delivery thereof
shall not affect the validity of the corporate action required to be specified
in such notice.



A - 15

--------------------------------------------------------------------------------

Section 7.                          Negative Covenants.  As long as any shares
of Series A Preferred are outstanding, unless the holders of at least 51% in
Stated Value of the then outstanding shares of Series A Preferred shall have
otherwise given prior written consent, the Corporation shall not, and shall not
permit any of the Subsidiaries to, directly or indirectly:


a)
The Corporation shall be prohibited from effecting or entering into an agreement
to effect any issuance by the Corporation or any of its Subsidiaries of Common
Stock or Common Stock Equivalents (or a combination of units thereof) involving
a Variable Rate Transaction. "Variable Rate Transaction" means a transaction in
which the Corporation (i) issues or sells any debt or equity securities that are
convertible into, exchangeable or exercisable for, or include the right to
receive, additional shares of Common Stock either (A) at a conversion price,
exercise price or exchange rate or other price that is based upon, and/or varies
with, the trading prices of or quotations for the shares of Common Stock at any
time after the initial issuance of such debt or equity securities or (B) with a
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such debt or equity security or upon
the occurrence of specified or contingent events directly or indirectly related
to the business of the Corporation or the market for the Common Stock or (ii)
enters into any agreement, including, but not limited to, an equity line of
credit, whereby the Corporation may issue securities at a future determined
price.  Any Holder shall be entitled to obtain injunctive relief against the
Corporation to preclude any such issuance, which remedy shall be in addition to
any right to collect damages.



b)
enter into, create, incur, assume, guarantee or suffer to exist any indebtedness
for borrowed money of any kind, including but not limited to, a guarantee, on or
with respect to any of its property or assets now owned or hereafter acquired or
any interest therein or any income or profits therefrom which individually or in
the aggregate exceed $100,000;



c)
enter into, create, incur, assume or suffer to exist any liens of any kind, on
or with respect to any of its property or assets now owned or hereafter acquired
or any interest therein or any income or profits therefrom which individually or
in the aggregate exceed $100,000;



d)
amend its charter documents, including, without limitation, its articles of
incorporation and bylaws, in any manner that materially and adversely affects
any rights of the Holder;



e)
repay, repurchase or offer to repay, repurchase or otherwise acquire shares of
its Common Stock, Common Stock Equivalents or Junior Securities, other than as
to the Conversion Shares as permitted or required under this Certificate of
Designations;



f)
pay dividends or distributions on Junior Securities of the Corporation;



g)
enter into any employment agreement with any officer, director or employee of
the Corporation or any transaction with any Affiliate of the Corporation which
would be required to be disclosed in any public filing with the Commission,
unless such transaction is made on an arm's-length basis and is deemed fair and
reasonable by the Corporation's Board of Directors which shall include at least
one independent director; or



h)
expressly approved by a majority of the disinterested directors of the
Corporation (even if less than a quorum otherwise required for board approval);
or



A - 16

--------------------------------------------------------------------------------

i)
enter into any agreement with respect to any of the foregoing.



Section 8.                          Redemption Upon Triggering Events.


a)
"Triggering Event" means, wherever used herein any of the following events
(whatever the reason for such event and whether such event shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):



i.
the Corporation shall fail to deliver Conversion Shares issuable upon a
conversion hereunder that comply with the provisions hereof prior to the fifth
Trading Day after such shares are required to be delivered hereunder, or the
Corporation shall provide written notice to any Holder, including by way of
public announcement, at any time, of its intention not to comply with requests
for conversion of any shares of Series A Preferred in accordance with the terms
hereof;



ii.
the Corporation shall fail to have available a sufficient number of authorized
and unreserved shares of Common Stock to issue to such Holder upon a conversion
hereunder;



iii.
unless specifically addressed elsewhere in this Certificate of Designation as a
Triggering Event, the Corporation shall fail to observe or perform any other
covenant, agreement or warranty contained in, or otherwise commit any breach of
the obligations in this Certificate of Designations, and such failure or breach
shall not, if subject to the possibility of a cure by the Corporation, have been
cured within 10 calendar days after the date on which written notice of such
failure or breach shall have been delivered;



iv.
the Corporation shall be party to a Change of Control Transaction;



v.
there shall have occurred a Bankruptcy Event; or



vi.
any monetary judgment, writ or similar final process shall be entered or filed
against the Corporation, any subsidiary or any of their respective property or
other assets for more than $250,000, and such judgment, writ or similar final
process shall remain unpaid, unvacated, unbonded or unstayed for a period of 45
calendar days.



b)
Upon the occurrence of a Triggering Event, each Holder shall (in addition to all
other rights it may have hereunder or under applicable law) have the right,
exercisable at the sole option of such Holder, to require the Corporation to
redeem all of the Series A Preferred then held by such Holder for a redemption
price, in cash, equal to 130% of the Stated Value (the "Triggering Redemption
Amount").  Notwithstanding anything to the contrary, in the event of a Change of
Control Transaction, the Triggering Redemption Amount shall equal 100% of the
Stated Value. The Triggering Redemption Amount, in cash shall be due and payable
within five Trading Days of the date on which the notice for the payment
therefor is provided by a Holder (the "Triggering Redemption Payment Date").  If
the Corporation fails to pay in full the Triggering Redemption Amount hereunder
on the date such amount is due in accordance with this Section, the Corporation
will pay interest thereon at a rate equal 18% per annum  accruing daily from
such date until the Triggering Redemption Amount, plus all such interest
thereon, is paid in full.  For purposes of this Section, a share of Series A
Preferred is outstanding until such date as the applicable Holder shall have
received Conversion Shares upon a conversion (or attempted conversion) thereof
that meets the requirements hereof or has been paid the Triggering Redemption
Amount in cash.



A - 17

--------------------------------------------------------------------------------

Section 9.                          Miscellaneous.


a)
Notices.  Any and all notices or other communications or deliveries to be
provided by the Holders hereunder including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by facsimile, or sent
by a nationally recognized overnight courier service, addressed to the
Corporation, at the address set forth above Attention: President, or such other
address as the Corporation may specify for such purposes by notice to the
Holders delivered in accordance with this Section 9.  Any and all notices or
other communications or deliveries to be provided by the Corporation hereunder
shall be in writing and delivered personally, by facsimile, or sent by a
nationally recognized overnight courier service addressed to each Holder at the
facsimile number or address of such Holder appearing on the books of the
Corporation, or if no such facsimile number or address appears on the books of
the Corporation, at the principal place of business of such Holder.  Any notice
or other communication or deliveries hereunder shall be deemed given and
effective on the earliest of (i) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number set forth in
this Section prior to 5:30 p.m. (New York City time) on any date, (ii) the next
Trading Day after the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number set forth in this Section on a
day that is not a Trading Day or later than 5:30 p.m. (New York City time) on
any Trading Day, (iii) the second Trading Day following the date of mailing, if
sent by U.S. nationally recognized overnight courier service, or (iv) upon
actual receipt by the party to whom such notice is required to be given.



b)
Absolute Obligation. Except as expressly provided herein, no provision of this
Certificate of Designation shall alter or impair the obligation of the
Corporation, which is absolute and unconditional, to pay liquidated damages,
accrued dividends and accrued interest, as applicable, on the shares of Series A
Preferred at the time, place, and rate, and in the coin or currency, herein
prescribed.



c)
Lost or Mutilated Series A Preferred Certificate.  If a Holder's Series A
Preferred certificate shall be mutilated, lost, stolen or destroyed, the
Corporation shall execute and deliver, in exchange and substitution for and upon
cancellation of a mutilated certificate, or in lieu of or in substitution for a
lost, stolen or destroyed certificate, a new certificate for the shares of
Series A Preferred so mutilated, lost, stolen or destroyed, but only upon
receipt of evidence of such loss, theft or destruction of such certificate, and
of the ownership hereof reasonably satisfactory to the Corporation.



d)
Governing Law.  All questions concerning the construction, validity, enforcement
and interpretation of this Certificate of Designation shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Nevada, without regard to the principles of conflict of laws thereof.  Each
party agrees that all legal proceedings concerning the interpretation,
enforcement and defense of the transactions contemplated by any Holder (whether
brought against a party hereto or its respective Affiliates, directors,
officers, shareholders, employees or agents) shall be commenced in the state and
federal courts sitting in Clark County, Nevada (the "Nevada Courts").  Each
party hereto hereby irrevocably submits to the exclusive jurisdiction of the
Nevada Courts for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of any of the rights of the Holders),
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
such Nevada Courts, or such Nevada Courts are improper or inconvenient venue for
such proceeding.  Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Certificate of Designation and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by applicable law. Each party
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, any and all right to trial by jury in any legal proceeding arising out of
or relating to this Certificate of Designation or the transactions contemplated
hereby.  If any party shall commence an action or proceeding to enforce any
provisions of this Certificate of Designation, then the prevailing party in such
action or proceeding shall be reimbursed by the other party for its attorneys'
fees and other costs and expenses incurred in the investigation, preparation and
prosecution of such action or proceeding.



A - 18

--------------------------------------------------------------------------------

e)
Waiver.  Any waiver by the Corporation or a Holder of a breach of any provision
of this Certificate of Designation shall not operate as or be construed to be a
waiver of any other breach of such provision or of any breach of any other
provision of this Certificate of Designation or a waiver by any other Holders. 
The failure of the Corporation or a Holder to insist upon strict adherence to
any term of this Certificate of Designation on one or more occasions shall not
be considered a waiver or deprive that party (or any other Holder) of the right
thereafter to insist upon strict adherence to that term or any other term of
this Certificate of Designation on any other occasion.  Any waiver by the
Corporation or a Holder must be in writing.



f)
Severability.  If any provision of this Certificate of Designation is invalid,
illegal or unenforceable, the balance of this Certificate of Designation shall
remain in effect, and if any provision is inapplicable to any Person or
circumstance, it shall nevertheless remain applicable to all other Persons and
circumstances.  If it shall be found that any interest or other amount deemed
interest due hereunder violates the applicable law governing usury, the
applicable rate of interest due hereunder shall automatically be lowered to
equal the maximum rate of interest permitted under applicable law.



g)
Next Business Day.  Whenever any payment or other obligation hereunder shall be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day.



h)
Headings.  The headings contained herein are for convenience only, do not
constitute a part of this Certificate of Designation and shall not be deemed to
limit or affect any of the provisions hereof.



i)
Status of Converted or Redeemed Series A Preferred.  If any shares of Series A
Preferred shall be converted, redeemed or reacquired by the Corporation, such
shares shall resume the status of authorized but unissued shares of preferred
stock and shall no longer be designated as Series A Preferred.





*********************
A - 19

--------------------------------------------------------------------------------

ANNEX A


NOTICE OF CONVERSION


(TO BE EXECUTED BY THE REGISTERED HOLDER IN ORDER TO CONVERT SHARES OF SERIES A
PREFERRED STOCK)


The undersigned hereby elects to convert the number of shares of Series A
Convertible Preferred Stock indicated below into shares of common stock, par
value $0.001 per share (the "Common Stock"), of CSA Holdings Corp., a Nevada
corporation (the "Corporation"), according to the conditions hereof, as of the
date written below. If shares of Common Stock are to be issued in the name of a
Person other than the undersigned, the undersigned will pay all transfer taxes
payable with respect thereto and is delivering herewith such certificates and
opinions as may be required by the Corporation. No fee will be charged to the
Holders for any conversion, except for any such transfer taxes.


Conversion calculations:


Date to Effect Conversion: _____________________________________________
 
Number of shares of Series A Preferred owned prior to Conversion:
_______________
 
Number of shares of Series A Preferred to be Converted: ________________________
 
Stated Value of shares of Series A Preferred to be Converted:
____________________
 
Number of shares of Common Stock to be Issued: ___________________________
 
Applicable Conversion Price:____________________________________________
 
Number of shares of Series A Preferred subsequent to Conversion:
________________
 
Address for Delivery: ______________________
 
 
 
 
 
HOLDER
 
By:___________________________________
     Name:
     Title:







 